--------------------------------------------------------------------------------

 
Exhibit10.14

 


December 20, 2005


Mr. Anil Kamath
102 Keeton Lane
Cary, NC 27511
Reference Number: 20051245
 

 
Re:
Letter Agreement Extending Employment Agreement



Dear Mr. Kamath:


Pursuant Section 1 of the Employment Agreement entered into between you
(“Employee”) and Smart Online, Inc. (the “Company”), dated May 1, 2004 (the
“Employment Agreement”), the Employment Agreement may be extended for additional
periods of up to one (1) year by written notice to you not less than ninety (90)
days prior to expiration of the Employment Agreement. The Employment Agreement
is scheduled to expire on December 31, 2005 (the “Expiration Date”). In
connection therewith, the Company and Employee wish to extend the Employment
Agreement for an additional one (1) year period from the Expiration Date.
Therefore, Company and Employee agree as follows:


1.  Company and Employee agree to waive the ninety (90) day notice requirement
for extension of the Employment Agreement under Section 1 thereof.
 
2.  Company and Employee agree to a one (1) year extension of the Employment
Agreement, with the renewal period beginning on January 1, 2006 and expiring
December 31, 2006.
 
3.  All other terms and conditions of the Employment Agreement shall remain in
full force and effect.


By executing this letter agreement in the space provided below, you are agreeing
to the terms and conditions set forth above.



 
Sincerely yours,




/s/ Michael Nouri


Michael Nouri
CEO, President

 
 


Anil Kamath




/s/ Anil Kamath
Dated: